Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
Applicant’s amendment of 27 August 2021, in which claims 1-7, 9, 11, 17 and 19-20 have been cancelled, and new claims 21-27 have been added, is acknowledged.
  	Claims 21-27 are pending in the instant application.
 	Claims 21-27 are examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September 2021 is acknowledged and considered.
Response to arguments of 27 August 2021
The amendment of 27 August 2021 removes from the claims the elected species of vascular dementia as the specific CNS disease to be treated (see response of 7 July 2020). New rejections are made below, based on Applicant’s amendment of 27 August 2021.
In view of Applicant’s amendment of 27 August 2021, all the rejections to claims 3, 4, 7 are herein withdrawn. Claims 3, 4, 7 have been cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. 
Claim 27 is drawn to a method of decreasing neuroinflammation in the brain in a subject in need thereof, comprising administering, alone or in combination therapy, a therapeutically effective amount of a compound or a pharmaceutically acceptable salt thereof to the subject in need thereof, wherein the compound is selected from those depicted in Table I, or a 
There is a level of uncertainty in determining whether administration of the sGC stimulators in Table I will decrease neuroinflammation in the brain of a subject in need thereof.
Correira et al., (J. Neuroinflammation 2021, 18, 213, p 1-13, cited in PTO-892) teaches that, while it is known that the nitric oxide-soluble guanylate cyclase- cyclic GMP (NO-sGC-cGMP) pathway plays an essential role in modulating neuroinflammation, soluble guanylate cyclase stimulators have to be evaluated for their efficacy in decreasing neuroinflammation using relevant cell-based and in vivo models.
Correira teaches evaluating sGC stimulators for their ability to attenuate LPS-induced elevation of IL-6 and TNF in microglial cells. Further, Correira teaches that sGC stimulators are to be evaluated in relevant animal models and levels of proinflammatory markers are to be measured upon administration of the sGC stimulators. 
There is unpredictability in determining whether a compound which is effective in the in vitro LTP test, will be effective to decrease neuroinflammation in the brain of a subject, and, based on the teachings of Correira, each sGC stimulator drug candidate has to be evaluated for efficacy in relevant cell-based assays and/or in relevant animal models of disease, and levels of proinflammatory markers are to be measured upon administration of said sGC stimulator. 
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).

The specification (Example 1) has provided guidance for the synthesis of a number of compounds of Table 1.
The Specification has provided guidance to the biological activity of some of the compounds of the invention in the cGMP GloSensor cell-based assay (Example 2, pages 62-64, data in Table 2, page 63).
 The Specification has provided guidance to the biological activity of some of the compounds of the invention in the cGMP neuronal cell-based assay (rat primary neurons, Example 3, pages 64-65, data in Table 3, page 65).
The Specification has provided guidance to the rat cerebrospinal fluid (CSF) PK properties (oral dosing) for some of the compounds of the invention (Example 4, pages 65-66, data in Table 4, page 66).
The Specification has provided guidance (Example 5, pages 66-68) for one compound of the invention (compound I-5) being effective in improving synaptic transmission and plasticity, as measured by long-term potentiation (LTP), in R6/2 mice hippocampal slices (in vitro). The Specification teaches [0164] that such improvements in synaptic transmission and plasticity, as measured by long-term potentiation (LTP), are believed to indicate the potential of a compound to enhance memory. The LTP deficit of hippocampal R6/2 slices was restored to the amplitude level of LTP of WT hippocampal slices after exposure to 855 nM compound I-5.

The Specification has provided guidance (Example 7, pages 70-73) for one compound of the invention, compound I-2 administered orally at 0.1 mg/kg to rats, being effective to reverse memory disruption induced by MK-801 in the Novel Object Recognition (NOR) test (data in Table 10, pages 72-73), suggesting the compound possesses properties of memory enhancement [0192].
The Specification has provided guidance (Example 8, pages 73-74) for one compound of the invention, compound I-5, being effective to activate cAMP response element binding protein (CREB) in rat primary neurons (in vitro assay).
The Specification has provided guidance (Example 9, pages 75-79) for one compound of the invention, compound I-2, dosed orally [0187] at 10 mg/kg, as being effective in animal models of acute pain, neuropathic pain, inflammatory pain, post-operative pain and visceral pain ([0214], data in Table pages 77-78).
The Specification has provided guidance (Example 10, page 79) for the dose response compound induced (upon P.O. administration of 10 mg/kg or 3 mg/kg of compound I-2) increase in cGMP in mouse brain compared to vehicle dose animals.
The Specification has provided guidance (Example 11, page 79-80) for compound I-2 (P.O. administration at 10 mg/kg) being effective to increase the BDNF averaged intensity in NeuN positive cells around the QA (quinolinic acid induced brain lesion) treatment, as compared to vehicle, and to increase of BDNF averaged intensity in NeuN positive cells in the dorsomedial striatum without a lesion, compared to vehicle [0220].

Considering the state of the art, and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS).

    PNG
    media_image1.png
    223
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    119
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    433
    media_image3.png
    Greyscale
,
which are the very compounds of instant Table 1, as soluble guanylate cyclase (sGC) stimulators.
Specifically compound 28 in Roberts corresponds to the instant elected species, compound I-2 in Table 1.
Roberts teaches (page 6515, left column, first paragraph) that soluble guanylate cyclase (sGC) is a heterodimeric heme-protein that converts guanosine-5’-triphosphate GTP to cyclic guanosine-3’,5’-monophosphate cGMP; its natural stimulator is NO, which stimulates sGC via formation of a nitrosyl-heme complex. 
Roberts teaches administration of compound 25 or of compound 28 to a subject (page 6518, left column, second and third paragraphs).

Since Roberts teaches administration of the very same sGC stimulators, to the very same population, a subject, said sGC stimulators upon administration will elicit the same effect on the cGMP, pCREB, BDNF brain levels in said subject.
As such, claims 23-26 are anticipated by Roberts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS), in view of Schirok et al. (US 2010/0004235, published 7 January 2010, cited in PTO-892 of 16 October 2020).

    PNG
    media_image1.png
    223
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    119
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    433
    media_image3.png
    Greyscale
,
which are the very compounds of instant Table 1, as soluble guanylate cyclase (sGC) stimulators.
Specifically compound 28 in Roberts corresponds to the instant elected species, compound I-2 in Table 1.
Roberts does not teach that the sGC stimulators above are effective to enhance memory or to reverse memory impairment, as in the instant claim 21.

Schirok (US 2010/0004235) teaches [0165] that stimulators of soluble guanylate cyclase are useful to improve memory after memory impairments/memory losses ([0165], lines 1-10).


The person of ordinary skill in the art would have been motivated to use a sGC stimulator taught by Roberts in a method of enhancing memory in a subject in need thereof, because Schirok teaches that similar fused pyrazole based sGC stimulators are effective to improve memory after memory impairments/memory losses. Thus, the person of ordinary skill in the art would have administered a stimulator of guanylate cyclase taught by Roberts, such as compound 28, to a person suffering from memory impairment, with the expectation that said compound is effective to enhance memory in said subject.
 As such, claim 21 is rejected as prima facie obvious.

Claims 21, 22, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS), in view of Chien et al. (European Journal of Pharmacology 2008, 590, 233-240, cited in IDS).
 Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS) discloses (Table 1, compounds 14-29) the following compounds: 
    PNG
    media_image1.png
    223
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    119
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    433
    media_image3.png
    Greyscale
,
which are the very compounds of instant Table 1, as soluble guanylate cyclase (sGC) stimulators.
Specifically compound 28 in Roberts corresponds to the instant elected species, compound I-2 in Table 1.
Roberts teaches (page 6515, left column, first paragraph) that soluble guanylate cyclase (sGC) is a heterodimeric heme-protein that converts guanosine-5’-triphosphate GTP to cyclic guanosine-3’,5’-monophosphate cGMP; its natural stimulator is NO, which stimulates sGC via formation of a nitrosyl-heme complex. 
Roberts teaches compound YC-1 as a soluble cyclase stimulator (page 6515, left column, second paragraph, chemical structure in Figure 1).
Roberts does not teach that the sGC stimulators above are effective to enhance memory or to reverse memory impairment in a subject in need thereof, as in the instant claim 21.
Roberts does not teach that the sGC stimulators above are effective to improve or restore synaptic transmission and plasticity in a subject in need thereof, as in the instant claim 22.
Roberts does not teach that the sGC stimulators above are effective to increase the concentration of cGMP, phosphorylated CREB, or the concentration of BDNF in the brain of a subject, as in the instant claims 23-26.


Chien teaches that YC-1 increased the expression of BDNF (page 238, left column, point 3.6) and CREB (point 3.6, page 238) in response to fear memory test (Fig. 6).
Chien teaches that YC-1 increased the protein expression of BDNF in amygdala (page 239, left column, first paragraph).
Chien teaches (page 239, last paragraph) that CREB is essential for maintenance of longer lasting components of LTP and is required for formation of new memories. Chien teaches that YC-1 increased CREB expression in amygdala (page 239, last paragraph).
Chien teaches (page 240, first two paragraphs) that the ability of YC-1 in enhancing memory may result from an increase in BDNF expression in amygdala. Chien teaches the mechanisms of BDNF-mediated synaptic plasticity during the learning and memory process.
Chien teaches that YC-1 enhances the acquisition of new memory, which is related to BDNF expression.

It would have been obvious for a person of ordinary skill in the art at the time the invention was made to combine the teachings of Roberts and Chien to arrive at the instantly claimed invention.
With respect to claim 21, the person of ordinary skill in the art would have been motivated to use a sGC stimulator taught by Roberts in a method of enhancing memory in a subject in need thereof, because Chien teaches that sGC stimulator YC-1 is effective to improve 
Further, with respect to claim 22, the person of ordinary skill in the art would have been motivated to evaluate a sGC stimulator taught by Roberts, such as compound 28, for its ability to improve or restore synaptic transmission and plasticity in a subject in need thereof (subject in need of enhancing memory/reversing memory impairment), because Chien teaches that sGC stimulator YC-1 enhances the induction of long term potentiation (LTP) in amygdala. Thus, the person of ordinary skill in the art would have administered a stimulator of guanylate cyclase taught by Roberts, such as compound 28, to a subject, with the expectation that said compound is effective to enhance the induction of long term potentiation (LTP) and thus improve or restore synaptic transmission and plasticity in said subject.
With respect to claims 23-26, the person of ordinary skill in the art would have been motivated to evaluate a sGC stimulator taught by Roberts, such as compound 28, for its ability to increase the concentration of cGMP, phosphorylated CREB, and for the increase in concentration of BDNF in the brain of the subject in need of enhancing memory/reversing memory impairment, because Roberts teaches that sGC stimulators stimulate sGC which inherently results in an increase in concentration of cGMP, Chien teaches that sGC stimulator YC-1 increased the protein expression of BDNF in amygdala and increased CREB expression in amygdala, and Chien teaches that YC-1 enhances the acquisition of new memory, which is related to BDNF expression. Thus, the person of ordinary skill in the art would have administered a stimulator of guanylate cyclase taught by Roberts, such as compound 28, to a 
 As such, claim 21, 22, 23-26 are rejected as prima facie obvious.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS), in view of Kurauchi et al. (Neuroscience 2009, 158, 856-866, cited in PTO-892).
Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS) discloses (Table 1, compounds 14-29) the following compounds: 
    PNG
    media_image1.png
    223
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    119
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    433
    media_image3.png
    Greyscale
,
which are the very compounds of instant Table 1, as soluble guanylate cyclase (sGC) stimulators.

Roberts teaches (page 6515, left column, first paragraph) that soluble guanylate cyclase (sGC) is a heterodimeric heme-protein that converts guanosine-5’-triphosphate GTP to cyclic guanosine-3’,5’-monophosphate cGMP; its natural stimulator is NO, which stimulates sGC via formation of a nitrosyl-heme complex. 
Roberts does not teach that the sGC stimulators above are effective to decrease neuroinflammation in the brain of a subject in need thereof, as in instant claim 27.

Kurauchi et al. (Neuroscience 2009, 158, 856-866, cited in PTO-892) teaches (Abstract) that the nitric oxide-soluble guanylyl cyclase-cyclic GMP signaling pathway limits inflammatory degeneration of midbrain neurons.
Kurauchi teaches that the NO-cGMP pathway promotes the induction of HO-1 specifically in dopaminergic neurons, which acts as an endogenous protective system to limit inflammatory degeneration of this cell population.

It would have been obvious for a person of ordinary skill in the art at the time the invention was made to combine the teachings of Roberts and Kurauchi to arrive at the instantly claimed invention.
The person of ordinary skill in the art would have been motivated to use a sGC stimulator taught by Roberts in a method of decreasing neuroinflammation in the brain of a subject in need thereof, because Kurauchi teaches that the nitric oxide-soluble guanylyl cyclase-cyclic GMP signaling pathway limits inflammatory degeneration of midbrain neurons. Thus, the person of 
As such, claim 27 is rejected as prima facie obvious.

Conclusion
Claims 21-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/IRINA NEAGU/Primary Examiner, Art Unit 1627